Title: To George Washington from Amos Strettell, 4 August 1772
From: Strettell, Amos
To: Washington, George



Sir,
Philada 4th August 1772

By yesterdays post I recd a Letter from our mutual good Friend Coll Fielding Lewis—ordering £600 Pensilva. Currency Insurance For your acct on 273 Barls Supfine Burr Flour shippd on board the Brigt. Fairfax Samuel Brodie M[aste]r, but as I am not advisd where she is bound, nor cannot by any means discover, as the Ship Entrys are not printed in the late Virginia papers, I am obligd to wait his or your Information; on rect whereof, my best Endeavours shall be us’d to procure your Insurance on the most Favourable terms wch may be in the power of Sir, Your very Hble servt

Amos Strettell


No time should be lost in advising me where the Brigt. is bound to.

